Citation Nr: 1243338	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for a bilateral wrist disorder.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder.

8.  Entitlement to service connection for a bilateral leg disorder.

9.  Entitlement to service connection for a bilateral hip disorder.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953 and from June 1953 to February 1954.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina.  

A hearing was held in May 2010 in Winston-Salem, North Carolina, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is in the claims file. 

In May 2010, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).

The Board previously considered the appeal in July 2010 and December 2011.  In July 2010, the Board issued a decision reopening the claims for service connection for a cardiovascular disorder, a low back disorder, a bilateral knee disorder, a bilateral foot disorder, and a bilateral ankle disorder.  The Board also remanded the underlying merits of those claims, as well as the other claims currently on appeal, for further development.  The December 2011 Board decision reopened the claim for service connection for hypertension and remanded the underlying merits of that claim, as well as the other claims on appeal.  The December 2011 Board decision also granted service connection for a coronary artery disease.  As such, that issue is no longer on appeal. 

A review of the record reflects that several VA outpatient treatment records were uploaded to Virtual VA in September 2012.  While the September 2012 supplemental statement of the case refers to some of these records, it is unclear whether records from Fayetteville, North Carolina, from March 2011 to August 2012 were reviewed.  To the extent any records were not reviewed by the RO, the Board notes the Veteran provided a waiver of RO review of any new evidence in an October 2012 statement.  38 C.F.R. § 20.1304.

As noted in the December 2011 Board decision, a June 2005 statement raised the issues of entitlement to service connection for a psychiatric disorder and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  These claims were previously referred to the agency of original jurisdiction.  A review of the record does not reflect any development or adjudication of these claims and so the Board again REFERS these issues to the AOJ for appropriate action.   

The issues of entitlement to service connection for a bilateral foot disorder, a bilateral ankle disorder, a bilateral leg disorder, a bilateral hip disorder, and hypertension are being REMANDED and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifested during service or within one year thereafter and is not causally or etiologically related to service. 

2.  A low back disorder was not manifested during service or within one year thereafter and is not causally or etiologically related to service.  

3.  A bilateral knee disorder was not manifested during service or within one year thereafter and is not causally or etiologically related to service.  

4.  A bilateral wrist disorder was not manifested during service or within one year thereafter and is not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for entitlement to service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2005, April 2006, October 2006, April 2008, June 2008, July 2010, August 2010, July 2011, and December 2012 that fully addressed all notice elements.  The claims were readjudicated in a September 2012 supplemental statement of the case.  Accordingly, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained service treatment records, VA outpatient treatment records, and reports of VA examinations.  The Veteran also submitted private medical records and lay statements in support of his claim, and he presented testimony at a Board hearing.  The RO previously sought to obtain alternate source documents in June 2000.  Some of the Veteran's service treatment records have been obtained and associated with the claims file.  The RO has done everything reasonably possible to locate the service treatment records and otherwise associate alternate source documents with the claims files upon learning the service treatment records were unavailable.  As such, the RO has satisfied the heightened duties of Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Additionally, the Veteran was afforded several VA examinations in connection with his claims.  The Board finds that the October 2001, July 2006, May 2011, and February 2012 examinations are adequate because the examiners considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claim.  The examiners also provided opinions supported by rationales.  The Board notes the Veteran has generally alleged his back, knees and wrists are related to exposure to cold weather.  The Veteran further alleged he has carpal tunnel syndrome of the wrists caused by performance of his in-service job duties.  The VA examinations of record do not address these theories of entitlement; however, the Board finds another VA examination is not necessary.  Specifically, the record does not reflect a current diagnosis of carpal tunnel syndrome, nor is there any indication that the Veteran's job duties have resulted in a disability of the bilateral wrists.  Similarly, although there are diagnoses of the knees, back and wrists, and the Veteran would be competent to report exposure to cold weather, there is simply no indication of a connection between the cold weather exposure and the disorders of the knees, back and wrists.  In other words, he fails to meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board notes a recent request for VA outpatient treatment records in the early 1950s returned with a response that the Veteran was not seen at the facility until 1963.  The record does not contain VA outpatient treatment records from the 1960s; however, a remand to request these records is not necessary as such a request would be futile.  Specifically, in August 2000, the RO requested VA outpatient treatments records from "1953 until present."  The response indicated there were no records for the dates requested.  A follow-up request was made, and a response noted that the Veteran treated from November 8 until November 23, 1963 and suggests there was also some form of VA treatment in November 1966, as well as in July 1970 and August 1970.  Significantly, the response again noted the facility had no records for the dates requested.  Furthermore, during the May 2010 Board hearing, the Veteran testified that he was treated briefly at VA in the 1950s, but found it such a hassle that he did not again seek treatment at VA until the 1990s.  As the records have previously been requested and were not obtained, a remand solely to request these records would only result in further delay of adjudication of the claim and would not benefit the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

The Veteran and his representative have not identified any other outstanding, available evidence that has yet to be obtained.  Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

As an initial matter, the Board notes that this is a case where some of the Veteran's service treatment records are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for certain chronic diseases, such as diabetes mellitus and arthritis, when such disease is manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Under section 3.303(b), an alternative method of establishing the second and/or third Shedden elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 


I.  Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim, and the appeal will be denied. 

The May 2011 VA examination concluded with a diagnosis of type II diabetes mellitus.  Accordingly, the Veteran has a current disability, and the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury. 

The Veteran's available treatment records do not reflect any complaints, treatment, or diagnoses related to diabetes mellitus.  In fact, the Veteran denied having a history of sugar or albumin in urine on the February 1954 report of medical history.  Additionally, the February 1954 examination performed in connection with the Veteran's separation from service described the endocrine system as normal.  

The Veteran testified at the May 2010 Board hearing that he felt that his symptoms of tingling in his toes during service were an early sign of diabetes.  The Veteran is competent to describe symptoms, such as tingling of the feet, that he had during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His service treatment records do reflect complaints of pain and foot trouble in November 1953 and further document the Veteran reported a history of foot trouble on the February 1954 report of medical history.  As there are no conflicting statements in the record, nor is there any evidence suggesting the Veteran was mistaken, the Board finds the Veteran's description of tingling of the feet to be credible.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

The final element is competent evidence of a nexus between the current diabetes mellitus and the tingling of the feet.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

None of the medical records link the current diabetes mellitus to any event or incident during service, including the reported numbness of the toes.  In fact, the May 2011 VA examination concluded that diabetes mellitus is less likely as not caused by or a result of complaints or symptomatology in service.  The examiner explained that, although the claims file documents complaints of kidney disease during service, the interview with the Veteran reflected he was "uncertain" about the date of onset and noted he was in his fifties at the time of onset.  

The only evidence in support of the claim is the Veteran's own statement.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, here, the Board finds the Veteran's report of a nexus between the tingling of the toes and his current diabetes during service to be not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence).  Specifically, the November 1953 service treatment record concerning the feet indicates the pain started after a parade and the Veteran was diagnosed with a simple contusion.  Furthermore, the post-service treatment records do not reflect the Veteran reported a history of tingling of the toes to physicians suggesting a continuity of symptoms.  Accordingly, the Veteran's current statements, made in connection with a claim for VA compensation benefits, are of less probative value than his prior contemporaneous in-service history.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements). See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(credibility can be impeached generally by showing, e.g., inconsistent statements). 

Additionally, the Board finds that the Veteran's statements concerning the onset and cause of the diabetes has evolved over time and are not credible.  Specifically, as noted above, in his April 2008 claim for benefits, the Veteran indicated he was diagnosed with borderline diabetes prior to his separation from service.  Although a Veteran may be competent to report contemporaneous findings of a medical professional, in the present case the evidence of record affirmatively contradicts the Veteran's assertions, including his assertion as to what he was told by another medical professional.  Jandreau, 492 F.3d at 1377; but see Robinette, 8 Vet. App. at 77 (1995).  Service records do not reflect indicate the Veteran was noted to have borderline diabetes.  In fact, the February 1954 examination performed in connection with the Veteran's separation from service described the endocrine system as normal.  Furthermore, other evidence of record contradicts the assertion that the Veteran had borderline diabetes prior to his separation from service.  In fact, prior medical records fail to reflect any mention of diabetes or borderline diabetes.  For example, a private hospital discharge note from a May 1981 cardiovascular catheterization noted that the Veteran had no history of diabetes.  Similarly, private records in November 1982 and January 1983 also reported that there was no history of diabetes.  An October 1993 private hospital record concerning the Veteran's chest pain further noted the Veteran's risk factors were negative for diabetes mellitus.  As these records were generated with a view toward ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, post-service VA treatment records reflect the Veteran was noted to have borderline diabetes mellitus around April 2003.  Finally, during the Board hearing, the Veteran indicated he was diagnosed only a couple years earlier.  Similarly, during the May 2011 VA examination, the Veteran stated that he was diagnosed with diabetes when he was in his fifties and never suggested that he had been found to be borderline diabetic during service.  

Finally, there is a gap in the treatment records documenting complaints and treatment for the disorder.  In fact, the first notation of borderline diabetes appeared in an April 2003 VA record, which was nearly 49 years after the Veteran's separation from service, and the first diagnosis of diabetes mellitus was in an April 2004 VA outpatient treatment record, which was nearly 50 years after his separation from service.  Evidence of a prolonged period without medical complaint, and the decades that elapsed since military service, can be weighed against an assertion of continuity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The gap in evidence also demonstrates that diabetes mellitus did not manifest to a compensable degree (requiring a restricted diet) within one year of the Veteran's separation from active service.  As such, service connection pursuant to 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted. 

In summary, the Veteran's report of a nexus to service is not credible in light of the examination finding that the endocrine system was normal at the Veteran's separation from service, the inconsistent statements as to the onset of the disorder and the gap in the treatment for any symptoms.  Accordingly, as there is no evidence of a nexus to service and no credible evidence of continuity of symptomatology following discharge, service connection on a direct basis is denied.


B.  Low Back, Bilateral Knees and Bilateral Wrists

The Veteran also seeks service connection for disabilities of the low back, bilateral knees, and bilateral wrists.  He alleges that all of these disabilities are a result of an injury sustained in 1951 when a locker fell on him and knocked him off of a truck.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims, and the appeal will be denied. 

The July 2006 VA examination and VA outpatient treatment records reflect diagnoses of degenerative disc disease of the lumbar spine and degenerative joint disease of the knees and wrists.  As such, the Veteran has a current disability of the low back, bilateral knees, and bilateral wrists.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury. 

The Veteran's available service treatment records include an October 1951 medical record noting that the Veteran was diagnosed with a bruised back and coccyx region, which was accidentally incurred when a food locker fell on the Veteran's back.  However, the service treatment records do not reflect any complaints, treatment, or diagnoses specific to the knees or wrists.  In fact, the Veteran denied having cramps in legs; swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; and, trick or lock knee on the April 1953 and February 1954 reports of medical history.  The June 1953 examination found the upper and lower extremities were normal.  The February 1954 examination performed in connection with the Veteran's separation from service also described the upper and lower extremities as normal, and the February 1954 examination further described the spine as normal.  The Veteran contends, however, that he injured his knees and wrists when he fell off a truck in 1951.  The Veteran is competent to report that he injured his knees and wrists in the same fall in which he injured his back.  See Barr, 21 Vet. App. 303.  

The final element is competent and credible evidence of a nexus between the current disorders and the injury in 1951 or competent and credible evidence of continuity of symptoms.  The evidence for consideration includes VA outpatient treatment records, private medical records, reports of VA examinations, and the Veteran's lay statements and testimony.

The VA outpatient treatment records do not include any opinions as to the etiology of the low back, knee, or wrist disorders.  Of significance, however, is an August 1999 VA outpatient treatment record that included a history of chronic low back pain status post car accident and a pelvic and back injury in 1951 in Germany.  The impression was back pain.  Similarly, an April 2003 VA outpatient treatment record noted a complaint of pain in the low back for 20 years and indicated that the Veteran had been in some kind of car accident in Germany.  

The Veteran was afforded VA examinations of the joints and the spine in October 2001.  The joints examiner noted that the Veteran did not give a history of continued symptoms or injury stemming from the 1953-1954 period of service.  Instead, the Veteran reported that the symptoms ensued in the past decade.  After reviewing the evidence and examining the Veteran, the examiner diagnosed him with degenerative joint disease of the bilateral knees and indicated he did not find adequate evidence to relate the present findings to a period of military service.  

The VA examination of the spine noted the in-service injury and reported daily stiffness and pain of the lumbar spine.  After reviewing the record and examining the Veteran, the examiner diagnosed him with degenerative disc and joint disease of the lumbosacral spine.  The examiner did not believe the findings of the examination or the service treatment records indicated the current findings were related to the injuries in service.  As far as could be ascertained, the Veteran had complete recovery from the original pelvic low back injury and the present symptoms did not ensue with severity until the 1990s.  

The Veteran also submitted letters, statements, and treatment records from F.M., M.D. (initials used to protect the Veteran's privacy).  A November 2003 letter explained that Dr. M. treated the Veteran and indicated that the Veteran was blown off a truck at high speed onto the pavement and sustained trauma to the knees and low back.  Dr. M. felt the Veteran had advanced degenerative disc disease of the lumbar spine and knees as a result of that previous trauma.  Based on the history of trauma and no other trauma to the back and legs, the physician felt the present condition was related to the injury while on active duty.  A December 2003 letter described the accident, but this time indicated that the Veteran sustained trauma to the knees, low back, elbows, wrists, and ankles when he was thrown off the truck.  Dr. M. felt the Veteran probably suffered with traumatic osteoarthritis versus advanced degenerative joint disease of the elbows, wrists, knees, and ankles as a result of the severe injury.  Dr. M. indicated there was a great probability that the Veteran suffered with advanced degenerative disc disease of the lumbar spine as a result of this injury.  Dr. M. again cited to the lack of any other history of trauma.  A January 2005 private treatment record noted the Veteran was seen for multiple problems, including pain in the low back and knees.  Dr. M. recorded the history of an injury to the back in Germany and noted that the Veteran had been having problems with the back ever since.  Dr. M. felt that the pain in the shoulder and back was definitely secondary to trauma from his previous injury.  A May 2005 private treatment record noted the Veteran's history of an injury and indicated there was trauma to the chest, wrists, ankles, elbows, and back because of contact with the ground.  He indicated the Veteran went on sick call and participated in all exercises regardless of temperature.  Dr. M. indicated that the Veteran had a problem with his feet before his release from service.  Dr. M. also stated that the Veteran has a problem with osteoarthritis spurring and new bone growth consistent with an old trauma.  Dr. M. felt the condition was related to the injuries sustained on active duty.  Letters from the private physician dated in June 2005, July 2005, and November 2006 reiterated the Veteran's injury in service and noted that he sustained trauma to the knees, low back, elbows, wrists, and ankles.  In these letters, Dr. M. opined that it was more probable than not that the traumatic osteoarthritis of the low back, knees, wrists, ankles, elbows, and coccyx was directly related to injury while on active duty.  

The Veteran was afforded a VA examination in July 2006 to assess the nature and etiology of any current back, knee, and wrist disabilities.  The examiner reviewed the medical records and considered the Veteran's complaint of joint pain since 1953 when he was knocked off the back of a truck by a locker and injured his knees, back, coccyx, wrists, ankles, and elbows.  The examiner concluded that it was less likely than not that the osteoarthritis of the spine, knees, and wrists was caused by or a result of the injury in service in 1951.  The examiner explained that the military medical records reflected that the x-rays were negative at the time of the injury.  The examiner continued to note that, after the injury, there were no further records of any joint complaints and the Veteran did not appear to miss active duty due to the injuries.  In reviewing other records, the examiner found no evidence of joint complaints until the 1990s, which was approximately 40 years after the in-service injury.  The examiner concluded the Veteran's complaints seemed more consistent with degenerative arthritis from aging than post-traumatic arthritis.  The examiner did note the Veteran's complaint of pain since 1951, but indicated the arthritis appeared diffuse.  The examiner explained that, if it were post traumatic arthritis, the clinical picture would have a more focal pattern of arthritis at the site of the most severe injury.  

The Veteran was afforded additional VA examinations in February 2012.  After reviewing the record, the examiner diagnosed him with degenerative joint disease of the knees.  The examiner opined that it was less likely than not that the leg problems were related to service and indicated that the service treatment records did not include any references to knee injuries.  There were also no entries in the VA medical records until May 2001, or 50 years later.  The examiner further indicated that he did not feel the knee problems were related to falling off the truck and explained that from the description of the fall it sounded like the Veteran landed on his back or chest and got the wind knocked out of him.  Work-up for the injury was basically negative, and the Veteran was not seen for decades.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481   (Fed. Cir. 1997). 

In the present case, the Board finds that the most probative evidence is the July 2006 and February 2012 VA examinations.  The examiners reviewed the claims file, including the opinions of Dr. M., considered the Veteran's complaints, including complaints of continued pain, and provided a detailed rationale for the opinion provided.  Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).

The positive opinions in this case are all provided by the same private physician.  It is unclear whether the private physician reviewed the medical records.  None of the treatment records or letters references such a review; however, the Veteran has asserted in an August 2006 statement that he provided the records to his private physician.  As such, the Board assumes Dr. M. reviewed the Veteran's records.  Nevertheless, the Board finds Dr. M's opinions to be less probative because they do not provide a detailed rationale for the opinion provided.  Specifically, Dr. M's description of the injury has changed over the years.  The original letter in November 2003 only noted trauma to the knees and back were related to the in-service trauma, but subsequent letters noted that the Veteran also injured the wrists, elbows, ankles, shoulders and chest during that same in-service injury.  Although Dr. M. added disabilities that were injured during the 1951 accident and were therefore related to the in-service injury, he did not provide any explanation for the change in the description of the original accident or subsequent opinions.  Caluza, 7 Vet. App. at 510-11; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board notes Dr. M.'s opinions are not as detailed as that of the VA examiner's opinions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The main rationale for Dr. M. linking the arthritis to the injury in service is that there was no history of any other trauma.  On the other hand, the VA examiners explained that the clinical presentation of the arthritis was more consistent with aging, as traumatic arthritis would involve a more focal pattern at the site of the most severe injury instead of appearing diffuse throughout the body.  Although there is one private record that describes osteoarthritis spurring and new bone growth consistent with old trauma, this came directly after Dr. M's description of problems of the feet and is not related to the claims for the low back, knees and wrists.  In light of the above, the Board finds the VA examinations are more probative on the inquiry, and therefore, must conclude that the arthritis of the low back, knees and wrists is not related to the accident in service.  

The Board also considered whether service connection was warranted on a theory of continuity of symptomatology.  The Veteran has alleged that he has had pain of the back, knees, and wrists ever since the injury during service.  Although the Veteran is competent to describe symptoms like pain, the Board does not find the report of continued pain to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, the examination performed in connection with the Veteran's separation from service described the spine and upper and lower extremities as normal.  The first post-service indication of lumbar spine treatment was a January 1976 private record that reflected minimal breaking changes suggesting very early degenerative arthritic changes of the thoracic spine.  The physician indicated these were barely discernible and very minimal and very early.  The first post-service treatment of the knees in the records is a July 1990 private medical record that noted a complaint of occasional musculoskeletal discomfort in the left knee.  A January 2006 VA record noted a complaint of pain in the left wrist for 10 years off and on.  Even assuming that the Veteran was treated for his back, wrists, and knees in 1963 (the missing VA records), this still represents a period of 9 years when the Veteran did not seek treatment.  Additionally, during the October 2001 VA examination concerning the joints the Veteran denied having a history of continuous symptoms of the wrists and knees and reported that the onset of symptoms was approximately 10 years prior to the VA examination.  In other words, the decades that elapsed between the time of service and the beginning of treatment weigh against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In summary, the negative findings at the time of the Veteran's separation from service, along with the gap in the treatment and the Veteran's contradictory statements as to the onset of the condition, show that the Veteran's assertion of continuity of symptomatology is not credible, and a grant of service connection on this basis is not warranted. 

The Board notes the Veteran has also generally alleged his back, knees, and wrists are related to training in cold weather and sleeping on a cold ground.  The Veteran further alleged he has carpal tunnel syndrome of the wrists caused by performance of his in-service job duties.  As noted above, a VA examination has not been obtained concerning an opinion as to the relationship between the arthritis and cold weather or the etiology of any alleged carpal tunnel syndrome.  Concerning the claim for service connection for the bilateral wrists, the records do not reflect a current diagnosis of carpal tunnel syndrome.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, although Dr. M. has suggested the Veteran's disability of the feet may be related to exposure to cold weather, he has not suggested that the back, knees, and wrists are related to exposure to cold weather.  Nor do any of the other treatment records indicate such a relationship.  As such, there is no evidence of a nexus, and service connection is not warranted.

The Board does not doubt the Veteran is sincere in his belief that his claimed conditions are related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the low back, knees, and wrists is denied.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral wrist disorder is denied.


REMAND

After reviewing the record, the Board finds that another remand is warranted in this appeal, in part because the Agency of Original Jurisdiction (AOJ) has not yet substantially complied with the directives contained in the Board's November 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  Specifically, although the RO obtained VA examinations of the feet, ankle, and the legs in June 2012, this examination did not answer all of the questions posed to the examiner.  The December 2011 remand directed that the examiner address whether the disorder of the legs was related to the in-service accident during which the Veteran fell off a truck and cold weather exposure in service or is otherwise the result of a disease or injury in service.  The February 2012 examination of the legs did not provide an opinion as to whether the disorder was related to cold weather exposure during service.  Furthermore, the examiner based the opinion on the fact that there was no evidence of treatment during service and did not specifically address whether the conditions could be related to the accident in 1951, as described by the Veteran.  

Concerning the feet, the December 2011 remand specifically asked the examiner provide an opinion as to whether the condition is related to the in-service accident during which the Veteran fell off a truck, cold weather exposure in service, and his in-service foot problems or whether it is otherwise the result of a disease or injury in service.  The February 2012 VA examination did not provide an opinion as to whether the disorder was related to cold weather exposure during service.  More concerning, the opinion for the feet noted "there were no entries for foot or ankle injury."  The examiner concluded the bilateral feet were less likely related to service based in part on the lack of entries or references to foot injuries during service.  As noted by the December 2011 remand, the Veteran's service treatment records do include a November 1953 record that specifically indicated that the Veteran had foot trouble and pain with pressure that started after a parade.  The diagnosis was a simple contusion.  The Veteran also reported a history of foot trouble on a February 1954 report of medical history completed prior to his separation from service.  As the February 2012 VA examination did not consider these in-service symptoms, another opinion is required.  38 C.F.R. § 4.2; Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value); see also Dalton v. Nicholson, 21 Vet. App. 23   (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

Concerning the hypertension, although the RO obtained a VA examination in February 2012, the Board finds an addendum opinion is also necessary.  The December 2011 Board decision granted service connection for coronary artery disease.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  In light of the above, an opinion as to whether the service-connected coronary artery disease caused or aggravated the hypertension should be obtained.  

Concerning the claim for service connection for the bilateral hips, the Board is of the opinion that a VA examination is warranted.  A VA examination of the hips has never been provided.  In this case, the Veteran has testified that he had persistent and recurrent hip pain since the injury in 1951.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159, and a VA examination should be obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, while on remand, current VA medical treatment records must be obtained. VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  In the present case, the last treatment record from the Veterans Health System that was associated with the claims file is dated in August 2012.  Accordingly, on remand, all recent VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC should specifically request updated treatment records from the VA Health Care System dated from August 2012 to the present and associate them with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, the RO/AMC should provide the February 2012 VA examiner the claims folder, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed bilateral foot, ankle, and leg disorders.  If the February 2012 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. 

The claims folder, including a copy of this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the examiner should provide an opinion as to the following:

(a) The examiner should identify all current foot disorders that have been present during the pendency of the appeal.  For each disorder identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that had its onset in service or is related to his military service.  In so doing, the examiner should specifically discuss the following:

1)  the in-service accident during which the Veteran fell off a truck

2)  the Veteran's cold weather exposure in service, including the opinions of Dr. F.M.

3)  the Veteran's in-service foot problems, including the November 1953 report of foot pain and diagnosed contusion and the February 1954 report of foot pain  

(b) The examiner should identify all current leg disorders that have been present at any point during the pendency of the appeal.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is related to his military service. In so doing, the examiner should specifically discuss the in-service accident during which the Veteran fell off a truck and the Veteran's cold weather exposure in service, including the opinions of Dr. F.M.

The examiner is advised that the Veteran is competent to report in-service foot, ankle, and leg injuries and his symptoms and history.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After any records requested above have been obtained, the RO/AMC should provide the February 2012 VA examiner the claims folder, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed hypertension.  If the February 2012 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. 

After review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected coronary artery disease caused or aggravated the hypertension.  

If aggravation is found, the examiner is requested to discuss the baseline level of the hypertension prior to the onset of aggravation.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  After any records requested above have been obtained, the RO/AMC should provide an appropriate VA examination to assess the nature and etiology of any currently diagnosed bilateral hip disorder. 

The claims folder, including a copy of this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the examiner should provide an opinion as to the following:

(a) The examiner should identify all current hip disorders that have been present during the pendency of the appeal.  For each disorder identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that had its onset in service or is related to his military service.  In so doing, the examiner should specifically discuss the in-service accident during which the Veteran fell off a truck.

The examiner is advised that the Veteran is competent to report in-service hip injuries and his symptoms and history.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5.  The RO/AMC shall then take any additional development action that it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


